           Case 1:12-cr-00340-VSB Document 355 Filed 08/23/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                       8/23/2021
UNITED STATES OF AMERICA,                                 :
                                                          :
                            Plaintiff-Respondent, :
                                                          :        12-CR-340 (VSB)
                           -against-                      :
                                                          :     OPINION & ORDER
LATANYA PIERCE,                                           :
                                                          :
                           Defendant-Petitioner. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Currently before me is Defendant Latanya Pierce’s writ of coram nobis, filed pursuant to

the All Writs Act, 28 U.S.C. § 1651(a), to vacate the amended forfeiture and restitution

obligations entered against her, (Doc. 257) (“Restitution Order”), on the grounds that the district

court lacked subject matter jurisdiction to enter the Restitution Order. Because the Petition does

not describe a fundamental error that rendered the proceeding irregular and invalid, Pierce’s

Petition is DENIED.

                 Background and Procedural History

        After trial in 2013, Defendant Latanya Pierce (“Pierce”) was convicted on all three counts

filed against her for her involvement in a conspiracy to defraud financial institutions through

residential mortgage loan applications. When Pierce was sentenced on May 28, 2014, the

presiding judge told her that, in addition to incarceration, she would be subject to “an order of

forfeiture” and restitution, as had been “discussed already many times,” in an “amount [to] be

determined at a later time.” (Sentencing Tr. at 99–100.) On appeal, Pierce raised issues
         Case 1:12-cr-00340-VSB Document 355 Filed 08/23/21 Page 2 of 5




including that she should have been allowed to submit the amount of her forfeiture obligation to

the jury, and she incorporated all arguments raised on appeal by her co-defendant, United States

v. Abakporo, No. 14-1945-cr(L), Dkt. No. 82 (2d Cir. June 15, 2015), who, in supplemental

briefing, argued that forfeiture and restitution were improper, United States v. Abakporo, No. 14-

1945-cr(L), Dkt No. 120 (2d Cir. July 29, 2015). All of Pierce’s and her co-defendant’s

appellate arguments were rejected. United States v. Abakporo, 649 F. App’x 117 (2d Cir. May

23, 2016). Pierce subsequently sought to vacate her conviction pursuant to 28 U.S.C. § 2255,

including on the basis of the supposed impropriety of restitution and forfeiture, and again she

was denied. Pierce v. United States, 16cv7669, 2020 WL 2765091 (S.D.N.Y. May 28, 2020).

               Legal Standard

       The writ of error coram nobis is an “extraordinary remedy” that “issues only in extreme

cases.” United States v. Denedo, 556 U.S. 904, 916 (2009). It is “typically available only when

habeas relief is unwarranted because the petitioner is no longer in custody.” Kovacs v. United

States, 744 F.3d 44, 49 (2d Cir. 2014). The writ serves as “a remedy of last resort,” United

States v. Rutigliano, 887 F.3d 98, 108 (2d Cir. 2018) (internal quotation marks omitted), “strictly

limited to those cases in which errors . . . of the most fundamental character have rendered the

proceeding itself irregular and invalid,” Foont v. United States, 93 F.3d 76, 78 (2d Cir. 1996)

(internal quotation marks omitted). A court faced with a coram nobis petition “must presume

that the proceedings were correct,” rendering the burden on a coram nobis petitioner “a heavy

one.” Rutigliano, 887 F.3d at 108 (internal quotation marks omitted). The Supreme Court has

noted that “it is difficult to conceive of a situation in a federal criminal case today where a writ

of coram nobis would be necessary or appropriate.” Carlisle v. United States, 517 U.S. 416, 429

(1996) (internal quotation marks and alterations omitted). To obtain coram nobis relief, a




                                                      2
         Case 1:12-cr-00340-VSB Document 355 Filed 08/23/21 Page 3 of 5




petitioner must establish that “(1) there are circumstances compelling such action to achieve

justice, (2) sound reasons exist for failure to seek appropriate earlier relief, and (3) the petitioner

continues to suffer legal consequences from his conviction that may be remedied by granting of

the writ.” Rutigliano, 887 F.3d at 108 (internal quotation marks omitted).

                Discussion

        Pierce fails to show fundamental error. “Not only do the facts she relies on not show

fundamental error in the original restitution order warranting wholesale vacatur; they fail to show

fundamental error supporting any reduction of restitution.” Rutigliano, 887 F.3d at 109.

        First, despite Pierce’s framing the alleged defects in the Restitution Order as

“jurisdictional,” she does not cite any law to support the proposition that the district court was

without subject matter jurisdiction to enter the Restitution Order. According to Pierce, the

district court lost its jurisdiction to enter an amount of restitution or forfeiture because it did not

make sufficient oral reference to forfeiture during sentencing as required by Federal Rule of

Criminal Procedure 32.2(b)(4)(B). However, Pierce does not actually argue that the district court

failed to inform her that she would be subject to forfeiture at the time of her sentencing. Nor

could she—the district court was clear at sentencing that it would enter an “order of forfeiture,

which we discussed already many times,” with “the amount [to] be determined at a later time.”

(Sentencing Tr. at 99–100.) Rather, she argues that the “oral pronouncement . . . did not include

the forfeiture of any specific property” or any “specific amount” of money. (Doc. 349 at 7.)

Pierce cites no law suggesting that a district court must provide this specificity, perhaps because

that is not the law. While “the Mandatory Victims Restitution Act requires courts to ‘set a date

for the final determination of the victim’s losses, not to exceed 90 days after sentencing,’”

United States v. Harris, 813 F. App’x 710, 713 (2d Cir. 2020) (quoting 18 U.S.C. § 3664(d)(5)),




                                                       3
          Case 1:12-cr-00340-VSB Document 355 Filed 08/23/21 Page 4 of 5




even a delay of “more than fifteen months” is permitted, id. “[A] sentencing court that misses

the 90–day deadline nonetheless retains the power to order restitution—at least where . . . the

sentencing court made clear prior to the deadline’s expiration that it would order restitution,

leaving open (for more than 90 days) only the amount.” Dolan v. United States, 560 U.S. 605,

608 (2010). The judgment against Pierce states that the “determination of restitution is

deferred.” (Doc. 226 at 4). Thus, Pierce received “clear[] indicat[ion] prior to the expiration of

the 90-day period” that the only open question was the amount she would pay. Harris, 813 F.

App’x at 713.

        Second, Pierce argues that her filing of a notice of appeal deprived the district court of

jurisdiction to enter the Restitution Order when it did, but the case she cites for this proposition

does not support her argument. But the case she cites only addresses, in dicta, whether an

appellate court lacked jurisdiction, and it rejects the argument that jurisdiction was lacking.

United States v. Rivera, 844 F.2d 916, 921 (2d Cir. 1988); see also, e.g., United States v.

Salerno, 868 F.2d 524, 540 (2d Cir. 1989) (“we conclude that the district court had jurisdiction to

proceed with [a] trial” during the pendency of an appeal). Indeed, “[t]he divestiture of

jurisdiction rule is . . . not a per se rule. It is a judicially crafted rule rooted in the interest of

judicial economy, designed ‘to avoid confusion or waste of time resulting from having the same

issues before two courts at the same time.’” United States v. Rodgers, 101 F.3d 247, 251 (2d Cir.

1996) (quoting Salerno, 868 F.2d at 540). Pierce does not argue that the timing of the

Restitution Order was implicated in the appeal, and no party sought to stay proceedings in any

court—with regard to the forfeiture or otherwise—during the pendency of the appeal. There is

thus no reason for the divesture rule to apply here.

        Moreover, Pierce has failed to show that “circumstances compel[]” that I grant her




                                                          4
         Case 1:12-cr-00340-VSB Document 355 Filed 08/23/21 Page 5 of 5




petition in order “to achieve justice.” See Rutigliano, 887 F.3d at 108. To decide that Pierce had

met this standard, I would have to find that, to achieve justice here, Pierce must be allowed to

keep the ill-gotten gains from a fraudulent conspiracy for which she was convicted. Justice does

not require this result. Indeed, the opposite is the case since the victims are entitled to restitution.

See generally Dolan, 560 U.S. at 613 (stating that the Mandatory Victims Restitution Act’s

timing requirement “is primarily designed to help victims of crime secure prompt restitution

rather than to provide defendants with certainty as to the amount of their liability,” and quoting

Senate report stating “justice cannot be considered served until full restitution is made”

(alteration and citation omitted)). This is probably why Pierce’s petition nowhere argues why

justice would be achieved through her petition.

       Finally, I find that Pierce has not stated “sound reasons” why she only now raises these

issues here, which is a further reason to deny her petition. See Rutigliano, 887 F.3d at 108. She

claims her tardiness was due to ineffective assistance of counsel at “sentencing” and “on direct

appeal,” (Doc. 349 at 10), but she does not even bother in her petition to do the proper analysis

regarding ineffective assistance of counsel. See, e.g., United States v. Melhuish, __ F.4th __, No.

19-485, 2021 WL 3160083, at *9 (2d Cir. July 27, 2021) (articulating the “two prongs” of the

standard, “one focusing on attorney performance and the other on prejudice.”). A bald assertion

of ineffective assistance cannot carry Pierce’s burden.

        As such, Pierce’s coram nobis petition is DENIED.

SO ORDERED.

Dated: August 23, 2021
       New York, New York

                                                        ______________________
                                                        Vernon S. Broderick
                                                        United States District Judge


                                                       5
